Citation Nr: 0102992	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is productive of symptoms that are 
suggestive of a pronounced disability picture overall, 
including x-ray evidence of severe degenerative changes, 
significant pain with range of motion testing of the 
lumbosacral spine, and sensory limitations in the lower 
extremities.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbosacral spine have been met; the 
criteria for an evaluation in excess of 60 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5292, 5293 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in this case and 
that no further assistance to the veteran is required in 
order to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the RO has afforded him two VA examinations and has obtained 
records of reported VA treatment.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The veteran was discharged from service on the basis of 
neuritis resulting from an intervertebral disc rupture and a 
herniated nucleus pulposus, and, in a May 1945 rating 
decision, the Columbus, Ohio VA Area Office granted service 
connection for this disorder and assigned a 30 percent 
evaluation as of May 1945.  On the basis of clear and 
unmistakable error in a prior decision, the Louisville VARO 
increased this evaluation to 40 percent, effective from April 
1946, in a January 1948 rating decision.  In light of a May 
1949 VA examination showing improved low back symptomatology, 
the RO, in a June 1949 rating decision, reduced this 
evaluation to 20 percent, effective from August 1949.  
However, this evaluation was increased back to 40 percent, 
effective from December 1993, in a May 1994 rating decision 
in light of further limitation of motion of the low back 
(including flexion to only 30 degrees), as shown by a May 
1994 VA examination.  The 40 percent evaluation has since 
remained in effect and is at issue in this case.

In June 1999, the veteran underwent a VA spine examination, 
during which he reported that he had not been able to work 
for the last 10 to 15 years.  Upon examination, the veteran 
appeared to be in chronic pain and moved very slowly.  There 
was no tenderness to deep palpation of the lumbar spine or 
the paraspinal muscles on either side at the lumbar level; 
however, there was tenderness over the left sacroiliac joint, 
but not over the right.  Range of motion testing revealed 
forward flexion to 20 degrees, hyperextension to 10 degrees, 
and bilateral lateral bending to 15 degrees.  All of these 
motions, but particularly flexion and extension, were 
accompanied by grimacing and expressions of pain.  The 
diagnostic impression was severe degenerative joint and disc 
disease of the lumbar spine.

During his January 2000 VA hearing, the veteran reported low 
back pain that radiated down his legs and was worse on the 
left side.  Also, the veteran described muscle spasms and 
numbness.

The veteran underwent a VA neurological examination in 
February 2000, during which he complained of back pain that 
had "really gotten worse" and radiated down the left leg to 
the toes.  He noted that he could not get up from a sitting 
position without using his hands.  A sensory examination 
revealed diminution of sensory modalities in the distal lower 
limbs, with "no sensory level."  Deep tendon reflexes and 
biceps jerks were prominent and symmetrical on both sides, as 
were the triceps jerks, but all other reflexes were 
symmetrically diminished.  Plantar reflexes were withdrawn on 
both sides.  The diagnosis was low back pain, with probable 
lumbosacral polyradiculopathy.

A magnetic resonance imaging study (MRI) of the lumbar spine 
from February 2000 revealed no evidence of disc herniation.  
However, this MRI did show mild lateral narrowing of the 
central canal at L4-L5, secondary to facet hypertrophies and 
of undetermined significance; and degenerative disc disease 
at all levels, most severe at L4-L5.  The distal cord was 
normal, and the vertebral bodies were intact, except for 
degenerative changes.  Also, an electromyography study (EMG) 
revealed severe generalized motor neuropathy.  In an addendum 
to the February 2000 examination report, the examiner 
rendered a diagnosis of probable lumbosacral 
polyradiculopathy, even though the EMG and MRI were "not 
conclusive enough" in this direction.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

In this case, the RO's September 1999 Statement of the Case 
reflects that the veteran's degenerative disc disease of the 
lumbosacral spine has been evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, and 5293 
(2000).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this regard, 
Diagnostic Code 5292 allows for a maximum evaluation of 40 
percent for severe limitation of motion of the lumbar spine.

As Diagnostic Code 5292 does not allow for an evaluation in 
excess of 40 percent, the Board has considered the provisions 
of Diagnostic Code 5293, which concern intervertebral disc 
syndrome.  Under this section, a 40 percent evaluation is in 
order for severe intervertebral disc syndrome, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted in cases of a pronounced disability, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

The Board has reviewed the evidence of record in this case 
and finds that such evidence suggests a disability picture 
that can be fairly characterized as "pronounced" in degree.  
Initially, the Board observes that the veteran's February 
2000 VA examination, which encompassed an MRI and an EMG, 
revealed severe degenerative changes and severe generalized 
motor neuropathy, with probable lumbosacral radiculopathy.  
Specific findings shown upon examination include diminished 
reflexes and withdrawn plantar reflexes bilaterally.  Also, 
the veteran's June 1999 VA spine examination revealed 
limitation of motion of the lumbar spine to an extent greater 
than that upon which the 40 percent evaluation was predicated 
in 1994, and significant pain was shown upon range of motion 
testing.  Such pain must be considered in determining whether 
a higher evaluation is in order.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  

In view of this evidence, the Board finds that there is a 
basis for a 60 percent evaluation for the veteran's 
degenerative disc disease of the lumbosacral spine under 
Diagnostic Code 5293.  The Board would point out that 60 
percent is the maximum available evaluation under this code 
section, and there is no evidence of a spinal fracture (for 
which consideration for a higher evaluation is warranted 
under Diagnostic Code 5285) or complete bony fixation 
(ankylosis) of the spine at an unfavorable angle (the 
criteria for a 100 percent evaluation under Diagnostic Code 
5286).  Therefore, a 60 percent evaluation, but not more, is 
warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected degenerative disc disease of the 
lumbosacral spine has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  While the veteran has 
reported that he has not worked for more than ten years, he 
has presented no documentary evidence regarding the effect of 
his low back disorder on his employability.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 60 percent evaluation is granted for degenerative disc 
disease of the lumbosacral spine, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

